                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

ROSELYN WISE,                                 §
          Plaintiff,                          §
                                              §
vs.                                           §   CIVIL ACTION NO. 3:18-02161-MGL-PJG
                                              §
SOUTH CAROLINA DEPARTMENT                     §
OF REVENUE; SHUKURA ELLISON;                  §
JACKIE ROGERS; JONTE COLCLOUGH;               §
and ALLISON CORBITT,                          §
           Defendants.                        §



            ORDER ADOPTING THE REPORT AND RECOMMENDATION
               AND GRANTING IN PART AND DENYING IN PART
                    DEFENDANTS’ MOTION TO DISMISS
       This is an employment case. All parties are represented by counsel. The matter is before

the Court for review of the Report and Recommendation (Report) of the United States Magistrate

Judge suggesting Defendants South Carolina Department of Revenue, Shukura Ellison, Jackie

Rogers, Jonte Colclough, and Allison Corbitt’s (collectively Defendants) motion to dismiss be

granted in part and denied in part. The Magistrate Judge recommended Defendants’ motion to

dismiss be granted as to Plaintiff Roselyn Wise’s (Wise) claims for defamation and civil

conspiracy and denied as to Wise’s claim under the Family Medical Leave Act (FMLA). The
Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District

of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de

novo determination of those portions of the Report to which specific objection is made, and the

Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on November 16, 2018. ECF No. 30. The Clerk

of Court entered Defendants’ objections to the Report on November 30, 2018, ECF No. 31; Wise

replied on December 14, 2018, ECF No. 32. The Court has reviewed Defendants’ objections but

holds them to be without merit. Therefore, it will enter judgment accordingly.

       Defendants object to the Magistrate Judge’s recommendation Wise’s FMLA claim is not

barred by the doctrine of res judicata. The Magistrate Judge recommended there was no identity

of subject matter between Wise’s earlier proceeding before the State Employee Grievance

Committee (Grievance Committee) and the instant case, and thus res judicata does not bar

Wise’s FMLA claim. Defendants advance res judicata bars Wise’s FMLA claim because: 1) the

Grievance Committee had jurisdiction to hear Wise’s FMLA claim; 2) there was subject matter

identity between the Grievance Committee proceeding and this case because both are based upon

Wise’s termination from employment; and 3) the Magistrate Judge’s recommendation res

judicata does not apply to this case contravenes South Carolina res judicata rules. Wise replies

the Grievance Committee did not have jurisdiction over her FMLA claim, there was no identity


                                               2
of subject matter between the Grievance Committee litigation and the instant case, and the

Magistrate Judge properly applied res judicata rules.

       Res judicata bars the relitigation of claims decided, or which might have been raised, in a

previous adjudication. Hilton Head Ctr. of S.C., Inc. v. Pub. Serv. Comm’n of S.C., 362 S.E.2d

176, 177 (S.C. 1987). Federal courts must follow the res judicata rules of the State where the

prior decision was rendered. Kremer v. Chem. Constr. Corp, 456 U.S. 461, 481-82 (1982).

       Under South Carolina’s res judicata rules, the prior adjudication can include

administrative proceedings, such as the one at issue in the instant case. See Bennett v. S.C. Dep’t

of Corrs., 408 S.E.2d 230, 231 (S.C. 1991). For res judicata to apply in South Carolina, three

elements must be met: 1) the prior and current litigation must involve the same parties; 2) the

prior and current litigation must involve the same subject matter; and 3) there must have been a

final decision on the merits in the prior litigation. Latimer v. Farmer, 602 S.E.2d 32, 2007 (S.C.

2004); Plum Creek Dev. Co., Inc. v. City of Conway, 512 S.E.2d 106, 109 (S.C. 1999).

       The Magistrate Judge’s recommendation and Defendants’ objections focus on the second

element of res judicata, which is known as identity of subject matter. South Carolina courts

have found there is identity of subject matter between the prior and current litigation where the

primary duties and rights at issue are the same in the two proceedings. Plum Creek Dev. Co.,

Inc., 512 S.E.2d 106.

       Defendants argue the Grievance Committee had jurisdiction to hear Wise’s FMLA claim,

and the rights and duties being litigated before the Grievance Committee were the same as those

at issue in the current case. In making their jurisdictional argument, Defendants concede had

Wise raised an FMLA claim before the Grievance Committee, “the Grievance Committee would


                                                3
not have addressed the merits of an FMLA claim . . . .” ECF No. 31 at 4. Thus, assuming

without deciding Defendants are correct the Grievance Committee had jurisdiction over Wise’s

FMLA claim and there is subject matter identity between the Grievance Committee proceeding

and this litigation, because the Grievance Committee would not have rendered a decision on the

merits as to Wise’s FMLA claim, the third element for res judicata to apply in South Carolina

would be missing, and res judicata would, therefore, not bar Wise’s FMLA claim before this

Court. Further, to the extent Defendants argue the Magistrate Judge incorrectly applied South

Carolina res judicata rules, the Court has reviewed the cases cited by Wise and Defendants and

holds the Magistrate Judge correctly applied South Carolina res judicata rules.        For those

reasons, the Court will overrule Defendants objections.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Defendants’ objections, adopts the Report, and incorporates

it herein.   Therefore, it is the judgment of this Court Defendants’ motion to dismiss is

GRANTED IN PART and DENIED IN PART. Defendants’ motion to dismiss is GRANTED

as to Wise’s claims for civil conspiracy and defamation and DENIED as to Wise’s FMLA claim.



       IT IS SO ORDERED.

       Signed this 22nd day of January, 2019, in Columbia, South Carolina.



                                                    s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                4
